
	

115 S1144 IS: Investment in New Ventures and Economic Success Today Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1144
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2017
			Mr. Thune (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage business creation by allowing faster
			 recovery of start-up and organizational expenses, to simplify accounting
			 methods for small businesses, to expand expensing and provide accelerated
			 cost recovery to encourage investment in new plants and equipment, and for
			 other purposes.
	
	
		1.Short title; amendment of 1986 Code; table of contents
			(a)Short title
 This Act may be cited as the Investment in New Ventures and Economic Success Today Act of 2017 or the INVEST Act of 2017.
 (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
			(c)Table of contentsSec. 1. Short title; amendment of 1986 Code; table of contents.
					TITLE I—Start-up and organizational business expenses
					Sec. 101. Unification and expansion of deduction for start-up and organizational expenditures.
					TITLE II—Accounting methods
					Sec. 201. Modifications of gross receipts test for use of cash method of accounting by corporations
			 and partnerships.
					Sec. 202. Clarification of inventory accounting rules for small businesses.
					Sec. 203. Modification of rules for capitalization and inclusion in inventory costs of certain
			 expenses.
					Sec. 204. Increase in gross receipts test for construction contract exception to percentage of
			 completion method.
					TITLE III—Modifications of expensing and cost recovery rules
					Subtitle A—Expensing rules
					Sec. 301. Modifications of rules for expensing depreciable business assets.
					Subtitle B—Cost recovery rules
					Sec. 311. 50-percent expensing made permanent.
					Sec. 312. Modifications of treatment of certain farm property.
					Sec. 313. Secretarial requirement to reexamine economic depreciation for classes of depreciable
			 property.
					Sec. 314. Modifications to depreciation limitations on luxury automobiles and personal use
			 property.
					Sec. 315. Reduction in amortization period for intangibles.
				
			IStart-up and organizational business expenses
			101.Unification and expansion of
			 deduction for start-up and organizational expenditures
				(a)Unification
 (1)In generalSubsection (a) of section 195 is amended by inserting and organizational after start-up.
					(2)Organizational
 expendituresSubsection (c) of section 195 is amended by adding at the end the following new paragraph:
						
							(3)Organizational
 expendituresThe term organizational expenditures means any expenditure which—
 (A)is incident to the creation of a corporation or a partnership,
 (B)is chargeable to capital account, and
 (C)is of a character which, if expended incident to the creation of a corporation or a partnership having an ascertainable life, would be amortizable over such life..
 (3)Conforming amendmentSection 195(b)(1) is amended by inserting or organizational after start-up each place it appears.
					(b)Dollar
			 amounts and amortization period
					(1)Dollar amounts
 (A)IncreaseClause (ii) of section 195(b)(1)(A) is amended—
 (i)by striking $5,000 and inserting $50,000, and
 (ii)by striking $50,000 and inserting $100,000.
 (B)Adjustment for inflationParagraph (3) of section 195(b) is amended to read as follows:  (3)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2018, the $50,000 and $100,000 amounts in paragraph (1)(A)(ii) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
									If any amount as increased under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the nearest multiple of $1,000..
 (2)Amortization periodSubparagraph (B) of section 195(b)(1) is amended by striking 180-month period and inserting 120-month period. (3)Allocation of limit to initial start-up and organizational expendituresSection 195(b) is amended—
 (A)by striking If in paragraph (1) and inserting Subject to paragraph (4), if, and (B)by adding at the end the following new paragraph:
							
 (4)Special rules for aggregation of initial expenditures of corporations and partnershipsFor purposes of paragraph (1), if, at the time a corporation or partnership first begins the active conduct of one or more trades or businesses, a taxpayer has both start-up expenditures with respect to such trades or businesses and organizational expenditures with respect to such entity—
 (A)any election under paragraph (1) shall cover both such start-up and organizational expenditures,
 (B)the amount of the deduction under paragraph (1)(A) with respect to all such start-up and organizational expenditures shall not exceed the limitation under clause (ii) of paragraph (1)(A), and
 (C)the amount of such start-up and organizational expenditures remaining after such deduction shall be amortized under paragraph (1)(B)..
						(c)Conforming
			 amendments
 (1)(A)Part VIII of subchapter B of chapter 1 is amended by striking section 248.
 (B)Section 56(g)(4)(D)(ii) is amended by striking Sections 173 and 248 and inserting Section 173.
 (C)Section 170(b)(2)(D)(ii) is amended by striking (except section 248).
 (D)Section 312(n)(3) is amended by striking Sections 173 and 248 and inserting Sections 173 and 195.
 (E)Section 535(b)(3) is amended by striking (except section 248).
 (F)Section 545(b)(3) is amended by striking (except section 248).
 (G)Section 834(c)(7) is amended by striking (except section 248).
 (H)Section 852(b)(2)(C) is amended by striking (except section 248).
 (I)Section 857(b)(2)(A) is amended by striking (except section 248).
 (J)Section 1363(b)(3) is amended by striking section 248 and inserting section 195.
 (K)Section 1375(b)(1)(B)(i) is amended by striking (other than the deduction allowed by section 248, relating to organization expenditures).
 (L)The table of sections for part VIII of subchapter B of chapter 1 is amended by striking the item relating to section 248.
 (2)(A)Section 709 is amended to read as follows:
							
 709.Treatment of syndication feesNo deduction shall be allowed under this chapter to a partnership or to any partner of the partnership for any amounts paid or incurred to promote the sale of (or to sell) an interest in the partnership..
 (B)The item relating to section 709 in the table of sections for part I of subchapter K of chapter 1 is amended by striking organization and.
						(d)Clerical amendments
 (1)The heading of section 195 is amended by striking expenditures and inserting and organizational expenditures. (2)The item relating to section 195 in the table of contents of part VI of subchapter B of chapter 1 is amended to read as follows:
						Sec. 195. Start-up and organizational expenditures..
					(e)Effective
 dateThe amendments made by this section shall apply to elections which first take effect for taxable years beginning after December 31, 2017.
				IIAccounting methods
			201.Modifications of 
			 gross receipts test for use of cash method of accounting by corporations
			 and partnerships
				(a)Modifications of gross receipts test
					(1)In
 generalSo much of section 448(c) as precedes paragraph (2) is amended to read as follows:  (c)Gross receipts test (1)In generalA corporation or partnership meets the gross receipts test of this subsection for any taxable year if the average annual gross receipts of such entity for the 3-taxable-year period ending with the taxable year which precedes such taxable year does not exceed the applicable dollar limit.
								.
 (2)Applicable dollar limitSubsection (c) of section 448 is amended by adding at the end the following new paragraph:
						
							(4)Applicable dollar limit
 (A)In generalThe applicable dollar limit is $15,000,000. (B)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2018, the $15,000,000 amount under subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
									If any amount as increased under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the nearest multiple of $1,000..
 (3)Change in method of accountingParagraph (7) of section 448(d) is amended— (A)by striking In the case of and all that follows up to subparagraph (A) and inserting: If a taxpayer changes its method of accounting because the taxpayer is prohibited from using the cash receipts and disbursement method of accounting by reason of subsection (a) or is no longer prohibited from using such method by reason of such subsection—, and
 (B)by inserting and at the end of subparagraph (A), by striking , andat the end of subparagraph (B) and inserting a period, and by striking subparagraph (C). (4)Conforming amendments (A)Paragraph (3) of section 448(b) is amended to read as follows:
							
 (3)Entities satisfying gross receipts testParagraphs (1) and (2) of subsection (a) shall not apply to any corporation or partnership for any taxable year if such entity meets the gross receipts test of subsection (c) for the taxable year..
 (B)Clause (iii) of section 172(b)(1)(E) is amended by inserting , applied by substituting $5,000,000 for the applicable dollar limit in paragraph (1) thereof, after section 448(c).
						(b)Application of modifications to farming corporations
 (1)In generalParagraph (1) of section 447(d) is amended to read as follows:  (1)In generalA corporation meets the requirements of this subsection for any taxable year with respect to its gross receipts if the corporation meets the gross receipts test of section 448(c) for the taxable year.
							.
 (2)Family corporationsParagraph (2) of section 447(d) is amended— (A)by striking subparagraph (A) and inserting the following:
							
 (A)In generalIn the case of a family corporation, in applying section 448(c) for purposes of paragraph (1)— (i)paragraph (1) of section 448(c) shall be applied by substituting the applicable family corporation limit for the applicable dollar limit, and
 (ii)the rules of subparagraph (B) shall apply in computing gross receipts., (B)Clause (i) of section 447(d)(2)(B) is amended by striking the last sentence of paragraph (1) and inserting paragraph (2) of section 448(c), and
 (C)by adding at the end the following new subparagraph:  (D)Applicable family corporation limit (i)In generalThe applicable family corporation limit is $25,000,000.
 (ii)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2018, the $25,000,000 amount under clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
										If any amount as increased under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the nearest multiple of $1,000..
 (3)Change in method of accountingSection 447(f) is amended— (A)by striking In the case of and all that follows up to paragraph (1) and inserting: If a taxpayer changes its method of accounting because the taxpayer is required to use an accrual method of accounting by reason of subsection (a) or is no longer required to use such method by reason of such subsection—, and
 (B)by striking paragraph (2) and inserting:  (2)such change shall be treated as initiated by the taxpayer, and
								.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
				202.Clarification of
			 inventory accounting rules for small businesses
				(a)Clarification of inventory rules
					(1)In
 generalSection 471 is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection:
						
							(c)Small business
				taxpayers not required To use inventories
								(1)In
 generalA qualified taxpayer shall not be required to use inventories under this section for a taxable year.
								(2)Treatment of
 taxpayers not using inventoriesA qualified taxpayer who is not required under this subsection to use inventories with respect to any property for a taxable year beginning after December 31, 2017, may treat such property as an incidental material or supply for such taxable year.
								(3)Qualified
 taxpayerFor purposes of this subsection, the term qualified taxpayer means, with respect to any taxable year, a taxpayer who meets the gross receipts test of section 448(c) for the taxable year. Such term shall not include a tax shelter prohibited from using the cash receipts and disbursements method of accounting under section 448(a)(3).
 (4)Coordination with section 481If a taxpayer changes its method of accounting because the taxpayer is not required to use inventories by reason of paragraph (1) or is required to use inventories because such paragraph no longer applies to the taxpayer—
 (A)such change shall be treated as initiated by the taxpayer, and
 (B)such change shall be treated as made with the consent of the Secretary..
 (2)Conforming amendmentSubsection (c) of section 263A is amended by adding at the end the following new paragraph:
						
 (8)Exclusion from inventory rulesNothing in this section shall require the use of inventories for any taxable year by a qualified taxpayer (within the meaning of section 471(c)(3)) who is not required to use inventories under section 471 for such taxable year..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
				203.Modification of rules for capitalization and inclusion in inventory costs of certain expenses
 (a)Gross receipts exception To apply to property produced by the taxpayerSection 263A(b) is amended by striking all that follows paragraph (1) and inserting the following new paragraphs:
					
 (2)Property acquired for resaleReal or personal property described in section 1221(a)(1) which is acquired by the taxpayer for resale.
 (3)Exception for small businessesThis section shall not apply to any property produced or acquired by the taxpayer during any taxable year if the taxpayer is a qualified taxpayer (as defined in section 471(c)(3)) for the taxable year.
 (4)Films, sound recordings, books, etcFor purposes of this subsection, the term tangible personal property shall include a film, sound recording, video tape, book, or similar property. (5)Coordination with section 481If a taxpayer changes its method of accounting because this section does not apply to the taxpayer by reason of the exception under paragraph (3) or this section applies to the taxpayer because such exception no longer applies to the taxpayer—
 (A)such change shall be treated as initiated by the taxpayer, and
 (B)such change shall be treated as made with the consent of the Secretary..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 204.Increase in gross receipts test for construction contract exception to percentage of completion method (a)Increase (1)In generalClause (ii) of section 460(e)(1)(B) is amended to read as follows:
						
 (ii)who meets the gross receipts test of section 448(c) for the taxable year in which such contract is entered into..
					(2)Conforming amendments
 (A)Paragraph (2) of section 460(e) is amended to read as follows:  (2)Additional rules for determining gross receiptsFor purposes of paragraph (1)(B)(ii), the Secretary shall prescribe regulations which provide attribution rules similar to section 448(c) and which take into account gross receipts of taxpayers who engage in construction contracts through partnerships, joint ventures, and corporations and which would otherwise not be taken into account under such section..
 (B)Section 460(e) is amended by striking paragraph (3) and by redesignating paragraphs (4) through (6) as paragraphs (3) through (5), respectively.
 (C)The last sentence of section 56(a)(3) is amended by striking section 460(e)(6) and inserting section 460(e)(5). (b)Coordination with section 481Section 460(e), as amended by subsection (a), is amended by adding at the end the following:
					
 (6)Coordination with section 481If a taxpayer changes its method of accounting because subsections (a), (b), and (c) (1) and (2) do not apply by reason of the exception under paragraph (1)(B) or such subsections apply to the taxpayer because such exception no longer applies to the taxpayer—
 (A)such change shall be treated as initiated by the taxpayer,
 (B)such change shall be treated as made with the consent of the Secretary, and
 (C)such change shall be permitted only on a cut-off basis and no adjustments under section 481(a) shall be made..
 (c)Effective dateThe amendment made by this section shall apply to contracts entered into after December 31, 2017, in taxable years ending after such date.
				IIIModifications of expensing and cost recovery rules
			AExpensing rules
				301.Modifications of rules for expensing depreciable business
			 assets
					(a)Increase in limitation
						(1)Dollar
 limitationSection 179(b)(1) by striking $500,000 and inserting $2,000,000.
						(2)Reduction in
 limitationSection 179(b)(2) is amended by striking $2,000,000 and inserting $3,000,000.
						(3)Inflation adjustments
 (A)In generalSubparagraph (A) of section 179(b)(6) is amended— (i)by striking 2015 and inserting 2018, and
 (ii)by striking calendar year 2014 in clause (ii) and inserting calendar year 2017. (B)Sport utility vehiclesSection 179(b)(6) is amended—
 (i)by striking paragraphs (1) and (2) in subparagraph (A) and inserting paragraphs (1), (2), and (5)(A), and (ii)by inserting (($100 in the case of any increase in the amount under paragraph (5)(A)) after $10,000 in subparagraph (B).
								(b)Section 179 property To include qualified real property
 (1)In generalSubparagraph (B) of section 179(d)(1) is amended to read as follows:  (B)which is—
 (i)section 1245 property (as defined in section 1245(a)(3)), or (ii)qualified real property (as defined in subsection (f)), and.
 (2)Qualified real property definedSection 179(f) is amended to read as follows:  (f)Qualified real propertyFor purposes of this subsection, the term qualified real property means—
 (1)any qualified improvement property described in section 168(k)(3), and (2)any of the following improvements to nonresidential real property placed in service after the date such property was first placed in service:
 (A)Roofs. (B)Heating, ventilation, and air-conditioning property.
 (C)Fire protection and alarm systems. (D)Security systems..
 (c)Repeal of exclusion for certain propertyThe last sentence of section 179(d)(1) is amended by inserting (other than paragraph (2) thereof) after section 50(b). (d)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after December 31, 2017.
					BCost recovery rules
				311.50-percent expensing made permanent
 (a)In generalSection 168(k)(2) is amended to read as follows:  (2)Qualified propertyFor purposes of this subsection—
 (A)In generalThe term qualified property means property— (i)(I)to which this section applies which has a recovery period of 20 years or less,
 (II)which is computer software (as defined in section 167(f)(1)(B)) for which a deduction is allowable under section 167(a) without regard to this subsection,
 (III)which is water utility property, or (IV)which is qualified improvement property, and
 (ii)the original use of which commences with the taxpayer. (B)Exception for alternative depreciation propertyThe term qualified property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined—
 (i)without regard to paragraph (7) of subsection (g) (relating to election to have system apply), and (ii)after application of section 280F(b) (relating to listed property with limited business use).
									(C)Special rules
 (i)Sale-leasebacksFor purposes of clause (ii) and subparagraph (A)(ii), if property is— (I)originally placed in service by a person, and
 (II)sold and leased back by such person within 3 months after the date such property was originally placed in service,
										such property shall be treated as originally placed in service not earlier than the date on which
 such property is used under the leaseback referred to in subclause (II).(ii)SyndicationFor purposes of subparagraph (A)(ii), if— (I)property is originally placed in service by the lessor of such property,
 (II)such property is sold by such lessor or any subsequent purchaser within 3 months after the date such property was originally placed in service (or, in the case of multiple units of property subject to the same lease, within 3 months after the date the final unit is placed in service, so long as the period between the time the first unit is placed in service and the time the last unit is placed in service does not exceed 12 months), and
 (III)the user of such property after the last sale during such 3-month period remains the same as when such property was originally placed in service,
										such property shall be treated as originally placed in service not earlier than the date of such
 last sale.(D)Coordination with section 280FFor purposes of section 280F— (i)AutomobilesIn the case of a passenger automobile (as defined in section 280F(d)(5)) which is qualified property, the Secretary shall increase the limitation under section 280F(a)(1)(A)(i) to an amount equal to the lesser of—
 (I)50 percent of the adjusted basis of such automobile, or (II)$25,000.
 (ii)Listed propertyThe deduction allowable under paragraph (1) shall be taken into account in computing any recapture amount under section 280F(b)(2).
 (iii)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2018, the $25,000 amount in clause (i) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the automobile price inflation adjustment determined under section 280F(d)(7)(B)(i) for the calendar year in which such taxable year begins by substituting 2017 for 1987 in subclause (II) thereof.
										If any increase under the preceding sentence is not a multiple of $100, such increase shall be
 rounded to the nearest multiple of $100.(E)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction under section 167 for qualified property shall be determined without regard to any adjustment under section 56..
					(b)Conforming amendments
						(1)Amendments related to 50-percent expensing
 (A)Each of the following provisions are amended by striking (2)(F) each place it appears and inserting (2)(D): (i)Subparagraphs (A)(i), (B)(i), and (D)(ii)(I) of section 168(k)(4).
 (ii)Section 168(k)(7). (B)Section 168(k)(5) is amended—
 (i)in subparagraph (A)— (I)by striking before January 1, 2020, and
 (II)by striking before such date, (ii)in subparagraph (B)(ii)—
 (I)by inserting crop or after will have more than one, and (II)by inserting a marketable crop or yield of after begins bearing,
 (iii)by striking (2)(G) in subparagraph (E) and inserting (2)(E), and (iv)by striking subparagraph (F).
 (C)Section 168(k), as amended by subparagraphs (A)(ii) and (D), is amended by striking paragraph (6) and by redesignating paragraph (7) as paragraph (6).
 (D)Section 168(k)(7), as in effect before the amendments made by subparagraphs (A)(ii) and (C), is amended by striking paragraphs (1) and (2)(F) and inserting paragraphs (1), (2)(F), and (4).
 (E)Section 168(k) is amended by striking acquired after December 31, 2007, and before January 1, 2020 in the heading thereof. (F)Subsections (e)(7)(B), (k)(4), (l)(3)(A), (m)(2)(B)(i), and (n)(2)(B)(i) of section 168 are each amended by striking bonus depreciation each place it appears in the text and headings thereof and inserting 50-percent expensing.
							(2)Other conforming amendments
 (A)Section 168(l)(3)(B) is amended by striking subsection (k)(2)(D) and inserting subsection (k)(2)(B).
 (B)Section 168(l)(4) is amended by striking subsection (k)(2)(E) and inserting subsection (k)(2)(C). (C)Section 168(l)(5) is amended by striking subsection (k)(2)(G) and inserting subsection (k)(2)(E).
 (D)Section 460(c)(6)(B) is amended by striking which— and all that follows and inserting which has a recovery period of 7 years or less.. (c)Effective dates (1)In generalThe amendments made by this section shall apply to property placed in service after December 31, 2017, in taxable years ending after such date.
						(2)Certain technical corrections
 (A)The amendments made by subsection (b)(1)(B)(ii) shall apply to specified plants planted or grafted after December 31, 2015.
 (B)The amendment made by subsection (b)(1)(D) shall apply to property placed in service after December 31, 2015, in taxable years ending after such date.
							312.Modifications of treatment of certain farm property
 (a)Treatment of certain farm property as 5-Year propertyClause (vii) of section 168(e)(3)(B) is amended by striking after December 31, 2008, and which is placed in service before January 1, 2010. (b)Repeal of required use of 150-Percent declining balance methodSection 168(b)(2) is amended by striking subparagraph (B) and by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017, in taxable years ending after such date.
					313.Secretarial requirement to reexamine economic depreciation for classes of depreciable property
 (a)In generalParagraph (1) of section 168(i) is amended to read as follows:  (1)Class life (A)In generalExcept as provided in this section, the term class life means the class life (if any) which would be applicable with respect to any property as of January 1, 1986, under subsection (m) of section 167 (determined without regard to paragraph (4) and as if the taxpayer had made an election under such subsection). The reference in this paragraph to subsection (m) of section 167 shall be treated as a reference to such subsection as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990.
								(B)Secretarial authority to modify Rev. Proc. 87–56
 (i)In generalThe Secretary, through the Office of Tax Analysis and in consultation with the Bureau of Economic Analysis of the Department of Commerce, shall conduct an on-going study to—
 (I)determine, and develop a schedule of, the economic depreciation of the major categories of depreciable property (other than specified property) to approximate constant straight-line depreciation, and
 (II)develop recommendations regarding the proper economic depreciation for specified property. (ii)ReportNot later than December 31, 2020, and not less frequently than every 5 years after such date, the Secretary shall submit to the Committee on Finance of the Senate and to the Committee on Ways and Means of the House of Representatives—
 (I)any schedule developed under clause (i)(I), and (II)any recommendations developed under clause (i)(II).
 (iii)Effective date of schedulesAny schedule developed under clause (i)(I) and submitted to Congress under clause (ii) shall take effect with respect to property placed in service on or after first day of the first calendar year beginning at least 1 year after the date such schedule is submitted.
 (C)Treatment under Congressional Review ActFor purposes of applying chapter 8 of title 5, United States Code, any schedule developed and submitted under subparagraph (B) shall be treated as a major rule.
 (D)Specified propertyFor purposes of subparagraph (B), the term specified property means— (i)any property which is classified under subsection (e)(3) (other than subparagraph (C)(v) thereof), or
 (ii)any nonresidential real property, residential rental property, railroad grading or tunnel bore, or water utility property..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 314.Modifications to depreciation limitations on luxury automobiles and personal use property (a)Luxury automobiles (1)In general280F(a)(1)(A) is amended—
 (A)by striking $2,560 in clause (i) and inserting $10,000, (B)by striking $4,100 in clause (ii) and inserting $16,000,
 (C)by striking $2,450 in clause (iii) and inserting $9,600, and (D)by striking $1,475 in clause (iv) and inserting $5,760.
							(2)Conforming amendments
 (A)Clause (ii) of section 280F(a)(1)(B) is amended by striking $1,475 in the text and heading and inserting $5,760. (B)Paragraph (7) of section 280F(d) is amended—
 (i)by striking 1988 in subparagraph (A) and inserting 2018, and (ii)by striking 1987 in subparagraph (B)(i)(II) and inserting 2017.
								(b)Removal of computer equipment from listed property
 (1)In generalSection 280F(d)(4)(A) is amended by inserting and at the end of clause (iii) and by striking clause (iv). (2)Conforming amendmentSection 280F(d)(4) is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B).
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017, in taxable years ending after such date.
					315.Reduction in amortization period for intangibles
 (a)In generalSection 197(a) is amended by adding at the end the following new sentence: In the case of such an intangible acquired after the date of the enactment of the INVEST Act of 2017, the preceding sentence shall be applied by substituting 10-year period for 15-year period.. (b)Application of anti-Churning rulesSection 197(f)(9) is amended by adding at the end the following:
						
 (G)Application to INVEST Act changesIf subparagraph (A) or (F) would apply to any section 197 intangible if— (i)the date of the enactment of the INVEST Act of 2017 were substituted for the date of the enactment of this section each place it appears in each such subparagraph, and
 (ii)May 17, 2017 were substituted for July 25, 1991 each place it appears in subparagraph (A), then the last sentence of subsection (a) (relating to 10-year amortization) shall not apply to the transferee of such intangible.. (c)Conforming amendmentSection 197(e)(4)(D)(i) is amended by inserting (10 years in the case of a right acquired after the date of the enactment of the INVEST Act of 2017) after 15 years.
 (d)Effective dateThe amendments made by this section apply to acquisitions after the date of the enactment of this Act in taxable years ending after such date.